Broyles, C. J.
1. Special grounds 4 and 5 of the motion for a new trial, complaining of the failure of the court to charge properly the contentions of the defendant, are expressly disapproved by the trial court, and therefore can not be considered by this court.
2. Hone of the several excerpts from the charge of the court, complained of, when considered in the light of the charge as a whole, the facts of the case, and the law pertinent thereto, is erroneous for any reason assigned.
3. The evidence, while in sharp conflict upon the material issues of fact, authorized the verdict for the plaintiff, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.